Writ of habeas corpus in the nature of an application to reduce bail from the sum of $250 on a misdemeanor complaint pending in the City Court of the City of Newburgh, New York. Production of the accused has been waived.
Upon the papers filed in support of the application and after hearing oral argument in support thereof and in opposition thereto, it is
Adjudged that the writ is sustained, without costs or disbursements, and the accused Darryl Green is to be immediately released upon his own recognizance. Mangano, P. J., Lawrence, Balletta and O’Brien, JJ., concur.